                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

ACADIA INSURANCE COMPANY;
CONTINENTAL WESTERN
INSURANCE COMPANY; and
UNION INSURANCE COMPANY                                                               PLAINTIFFS


v.                                    Case No. 6:18-cv-06035


ALLIANCE INSURANCE GROUP OF
ARKADELPHIA, INC. and
BERRY R. BISHOP                                                                     DEFENDANTS


                                              ORDER
       Before the court is Plaintiffs’ Suggestion of Bankruptcy and Notice of Stay. ECF No. 9.

It appears that Defendant filed a bankruptcy petition on May 30, 2018, and that all matters in this

Court should be stayed pending the disposition of bankruptcy proceedings. Accordingly, IT IS

SO ORDERED that an administrative termination of the case be entered, without prejudice to the

right of the parties to reopen the proceedings for good cause shown, for entry of any stipulation,

or for any other purpose so required to obtain a final determination of the litigation.

       IT IS SO ORDERED, this 26th day of October, 2018.
                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
